Filed 10/22/20 P. v. Kelly CA4/1
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                             DIVISION ONE

                                      STATE OF CALIFORNIA



 THE PEOPLE,                                                    D076895

          Plaintiff and Respondent,

          v.                                                    (Super. Ct. No. SCE384501)

 SHAWN PAUL KELLY,

          Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of San Diego County,
Robert O. Amador, Judge. Affirmed.
        Kelly E. DuFord, under appointment by the Court of Appeal, for
Defendant and Appellant.
        No appearance for Plaintiff and Respondent.
        In October 2018, Shawn Kelly pleaded guilty to violation of Vehicle
Code section 10851, subdivision (a). He was granted probation on various
terms and conditions.
      In June 2019, criminal proceedings were suspended, and a hearing was

held to determine Kelly’s competency under Penal Code section 1368.1 Kelly
was found to be competent and criminal proceeding were reinstated.
      In September 2019, an evidentiary hearing was held on allegations of
probation violation, specifically, that Kelly violated section 647,
subdivision (f), a misdemeanor. Kelly’s probation was revoked, and he was
sentenced to two years in custody and the minimum mandatory fines and
fees were imposed.
      Kelly filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel kas not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Kelly the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The facts of the evidentiary hearing are accurately summarized in the
appellant’s brief. We will adopt that summary for convenience.
                  A. Facts relating to the Underlying Offense
      Kelly pled guilty to unlawfully and temporarily driving and
depriving another of their vehicle without their consent.
                       B. Probation Revocation hearing
      Deputy Sheriff John Ferris, arrived on the scene of the December 19,
2018 incident. When he arrived, Kelly was “intoxicated and hostile.” Deputy
Ferris indicated there was a half empty bottle of vodka near Kelly, along with
noticeable slurred speech. Kelly was “unable to stand up on his own, walk on


1     All further statutory references are to the Penal Code unless otherwise
specified.
                                        2
his own, [or] make good decisions.” Deputy Ferris also indicated that Kelly
was unable to care for himself out in public since he was found passed out in
the street. Kelly kicked the other deputy on the scene and tried to flee the
vehicle, resulting in Deputy Ferris using force to submiss Kelly.
      Deputy Sheriff Osmark Gonzalez also testified at the hearing. Deputy
Gonzalez indicated he was there for the May 7, 2019 incident. When he
arrived, Kelly was on the ground, shirtless, and bleeding from his right hand.
Deputy Gonzalez described Kelly as emitting the odor of alcohol and testified
Kelly acted out by trying to kick one of the paramedics on scene.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the potential merits of this appeal:
      1. Whether Kelly was prejudiced by violation of his due process rights
due to insufficient notice of the grounds of his probation violation; and
      2. Whether Kelly’s due process rights were violated by the mandatory
imposition of fines without an ability to pay hearing.
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Kelly on this appeal.




                                        3
                            DISPOSITION
    The judgment is affirmed.




                                          HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                 4